Exhibit 10.1

 

WAIVER AND AMENDMENT AGREEMENT

 

dated

 

June 13, 2013

 

to the

 

Facility Agreement

 

between

 

(1)                            Logitech International SA, rue du Sablon 2-4,
1110 Morges (CH-550-1007197-4) (the “Company”);

 

(2)                            THE ENTITIES listed in Schedule 1 to this Waiver
and Amendment Agreement as Borrowers (together with the Company the
“Borrowers”);

 

(3)                            THE ENTITIES listed in Schedule 1 to this Waiver
and Amendment Agreement as Guarantors (together with the Company the
“Guarantors”);

 

(4)                            THE FINANCIAL INSTITUTIONS listed in Schedule 2
to this Waiver and Amendment Agreement as Lenders (the “Lenders”);

 

(5)                            Credit Suisse AG, Paradeplatz 8, 8001 Zurich as
agent acting for itself and for the other Finance Parties (the “Agent”).

 

WHEREAS, Credit Suisse AG as Arranger, Agent and the Original Lenders entered
into a USD 250’000’000 senior revolving credit facility Agreement dated
December 23, 2011 with the Original Borrowers and the Original Guarantors (the
“Facility Agreement”);

 

WHEREAS, by a letter dated May 22, 2013 (the “Amendment Request”), the Company
has requested a waiver of the breach of the Interest Cover Ratio as of March,
31, 2013, and an amendment of the definition of EBITDA and of the definition of
Interest Cover Ratio;

 

WHEREAS, the Agent and the Lenders have carefully reviewed and assessed the
proposals made in the Amendment Request and agreed to the proposals made therein
in the form and with the contents as set out in this agreement (the “Waiver and
Amendment Agreement”).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

 

1.                                      INTERPRETATION

 

Capitalized terms used herein (including the recitals) but not defined shall
have the meaning as ascribed to them in the Facility Agreement. This Waiver and
Amendment Agreement shall constitute a Finance Document.

 

2.                                      WAIVER

 

The Finance Parties herewith waive the Event of Default pursuant to Clause 23.2
(Financial covenant) of the Facility Agreement which has arisen as a consequence
of the breach of the Interest Cover Ratio as of March 31, 2013.

 

3.                                      AMENDMENTS

 

The following definitions of the Facility Agreement shall henceforth read as
follows:

 

·                 “EBITDA” means earnings before interest, tax, depreciation,
amortization and impairment of goodwill and other intangible assets, based on
the consolidated accounts of the Group according to GAAP, whereby in the
calculation of EBITDA losses and profits from discontinued operations shall be
disregarded;

 

·                  “Interest Cover Ratio” means EBITDA divided by Net Interest
Expense.

 

4.                                      WAIVER AND AMENDMENT FEE

 

The Company shall pay to the Agent (for the respective Lenders) a waiver and
amendment fee (the “Waiver and Amendment Fee”) of 10 basis points calculated on
the Commitment of each Lender (the amount of such Commitment to be determined as
of the date of the entry into force of this Waiver and Amendment Agreement) who
has consented to the proposed waiver and amendments. Payment of the Waiver and
Amendment Fee shall be made within five (5) Business Days as from the entry into
force of this Waiver and Amendment Agreement pursuant to Clause 6 hereinafter.

 

2

--------------------------------------------------------------------------------


 

5.                                      CONFIRMATION

 

The Borrowers and the Guarantors herewith confirm that their rights and
obligations under the Facility Agreement shall not be novated by this Waiver and
Amendment Agreement but shall continue to be valid and enforceable subject only
to the waiver and the amendments expressly provided for and agreed upon in this
Waiver and Amendment Agreement.

 

6.                                      ENTRY INTO FORCE OF THE WAIVER AND
AMENDMENT AGREEMENT

 

This Waiver and Amendment Agreement shall enter into force and become effective
upon due execution of it by Logitech International SA on behalf of all Borrowers
and Guarantors and Credit Suisse AG as Agent acting for itself and on behalf of
the other Finance Parties. Upon this Waiver and Amendment Agreement becoming
effective, the waiver granted in Clause 2 of this Waiver and Amendment Agreement
shall be deemed effective and the Facility Agreement shall be deemed amended
pursuant to the terms and conditions of this Waiver and Amendment Agreement.

 

7.                                      SCHEDULES

 

The Schedules hereto form an integral part of this Waiver and Amendment
Agreement.

 

8.                                      GOVERNING LAW

 

This Waiver and Amendment Agreement is governed by Swiss law.

 

9.                                      ENFORCEMENT

 

9.1                               Jurisdiction

 

Each of the Obligors and each of the Finance Parties agrees that any legal
action arising out of or relating to this Waiver and Amendment Agreement,
including actions relating to disputes on the conclusion, validity or amendment
of this Waiver and Amendment Agreement, may exclusively be brought before the
courts of Zurich, Switzerland, venue being Zurich 1, provided that nothing in
this Waiver and Amendment Agreement shall limit the right of the Finance
Parties, or any of them, to

 

3

--------------------------------------------------------------------------------


 

commence any legal action against any Obligor and/or its assets in any other
jurisdiction or to serve process in any manner permitted by law, and the taking
of proceedings in any jurisdiction shall not preclude the Finance Parties, or
any of them, from taking proceedings in any other jurisdiction whether
concurrently or not, to the extent legally permitted.

 

9.2                               Service of Process

 

Each Obligor domiciled outside of Switzerland appoints the Company as its agent
to receive and acknowledge on its behalf service of process, summons, order,
judgment or other notice of legal process in Switzerland under or in connection
with this Waiver and Amendment Agreement. If for any reason the agent named
above or its successor no longer serves as agent of such Obligor for this
purpose, that Obligor shall promptly appoint a successor agent approved by the
Agent and notify the Agent thereof. Until the Agent receives such notification,
it shall be entitled to treat the agent named above (or its said successor) as
the agent of that Obligor for the purpose of this Clause.

 

9.3                               Special Domicile

 

Each Obligor domiciled outside of Switzerland herewith elects Zurich as its
special domicile in Switzerland within the meaning of Art. 50 section 2 of the
Swiss Code on Debt Collection and Bankruptcy for the purpose of discharging its
obligations under or in connection with this Waiver and Amendment Agreement.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE OBLIGORS

 

Borrowers

 

Registration number

 

 

 

Logitech International SA

 

CH-550-1007197-4

 

 

Guarantors

 

Registration number

 

 

 

Logitech International SA

 

CH-550-1007197-4

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

THE LENDERS

 

Name of Original Lender

 

Commitment

 

Percentage

 

Credit Suisse AG

 

USD

60,000,000

 

24.00

%

Banque Cantonale Vaudoise

 

USD

30,000,000

 

12.00

%

Citibank N.A., London Branch

 

USD

30,000,000

 

12.00

%

Raiffeisen Schweiz Genossenschaft

 

USD

30,000,000

 

12.00

%

Zürcher Kantonalbank

 

USD

30,000,000

 

12.00

%

Graubündner Kantonalbank

 

USD

20,000,000

 

8.00

%

Banca dello Stato del Cantone Ticino

 

USD

15,000,000

 

6.00

%

UBS AG

 

USD

15,000,000

 

6.00

%

Migros Bank AG

 

USD

10,000,000

 

4.00

%

Schaffhauser Kantonalbank

 

USD

10,000,000

 

4.00

%

Total

 

USD

250,000,000

 

100.00

%

 

6

--------------------------------------------------------------------------------


 

Waiver and Amendment Agreement CS/Logitech, June 13, 2013

 

SIGNATURE PAGE

 

Logitech International SA
as Company, Borrower and Guarantor

 

 

by

Joe Greenhalgh

 

 

Bracken P.Darrell

 

 

 

 

 

 

 

 

 

 

Credit Suisse

as Agent acting for itself and the other Finance Parties

 

 

by

/s/ Fabian Munzinger

 

 

/s/ Barbara Giovani

 

Fabian Munzinger

 

Barbara Giovani

 

Vice President

 

Vice President

 

7

--------------------------------------------------------------------------------